Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2019

The Court of Appeals hereby passes the following order:

A19A1663. WILLJARVIS TYRELL MCINTOSH v. THE STATE.

      On December 17, 2018, Hart County Superior Court revoked the balance of
Willjarvis Tyrell McIntosh’s probation. McIntosh filed an application for
discretionary review in this Court, which we granted. See Case No. A19D0288 (Feb.
5, 2019). Thereafter, based on our grant of his application, McIntosh filed a notice of
appeal in Elbert County, purporting to appeal from that court’s December 14, 2018
order revoking his probation. We lack jurisdiction.
      Pursuant to OCGA § 5-6-35 (a) (5), appeals from orders revoking probation
must come by discretionary application. And for all discretionary applications, “[t]he
application shall specify the order or judgment being appealed” and include “a copy
of the order or judgment being appealed . . .” OCGA § 5-6-35 (b), (c); Georgia Court
of Appeals Rule 31 (c) (“Discretionary applications must contain a stamped ‘filed’
copy of the trial court’s order or judgment from which the appeal is sought.”).
      With his application, McIntosh submitted petitions for revocation of probation
filed in both Hart County and Elbert County. But he only sought review of – and was
only granted a discretionary application regarding – the December 17, 2018 order
from Hart County. Accordingly, McIntosh is not entitled to a direct appeal of the
proceedings in Elbert County. See Stephenson v. Futch, 213 Ga. 247, 248 (2) (98
SE2d 374) (1957) (“[T]here is no authority in law for the review of the two judgments
in a single bill of exceptions[.]”). Because McIntosh failed to follow the discretionary
appeal procedure to seek review of the Elbert County order, this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/11/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.